Citation Nr: 0900169	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-32 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD), from June 26, 2004, to April 25, 2008.  

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD from April 25, 2008.  

3.  Whether new and material evidence has been received for 
an earlier effective date for PTSD due to clear and 
unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The appeal ensued following a December 2004 
rating decision which granted service connection for PTSD and 
assigned an initial 10 percent rating for PTSD, effective as 
of June 26, 2004.  This rating was increased to 30 percent in 
a June 2005 rating decision, also from June 26, 2004.  

During the pendency of this appeal, by rating action of the 
RO dated in June 2008, the RO determined that the veteran's 
service-connected PTSD warranted an increased disability 
rating of 50 percent, effective as of April 25, 2008.  

A videoconference hearing was held in September 2008 before 
the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  

During the appeal process, the issue of whether new and 
material evidence has been received for an earlier effective 
date for PTSD due to CUE was denied in a January 2008 rating 
decision.  For reasons explained at the end of this decision, 
that issue will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDING OF FACT

For the period from June 26, 2004, to April 25, 2008, and 
thereafter, the veteran's PTSD has been manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the schedular criteria for an initial disability 
rating of 50 percent, but no more, for service-connected PTSD 
for the period from June 26, 2004 to April 25, 2008, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 
(2008).

2. The schedular criteria for a disability rating greater 
than 50 percent for service-connected PTSD from April 25, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130, DC 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error,  
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In September 2004, prior to the initial adjudication of the 
veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.

As to the issue of a higher initial disability rating for the 
now service-connected PTSD, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by letters 
dated in April 2006 and June 2006.  Adequate notice has been 
provided to the appellant prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additionally, the appeal was readjudicated by 
way of the September 2006 and May 2008 Supplemental 
Statements of the Case (SSOCs).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been afforded a VA PTSD examination and 
has testified at a hearing.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126.  
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007) regarding 
different ratings assigned during an appeal period where 
there are varying symptoms.

The veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, DC 9411 (2008).  PTSD is 
evaluated under the General Rating Formula for Mental 
Disorders, which provides that:

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002). In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

Factual Background

The veteran's original claim for service connection for PTSD 
was denied in 1981.  The denial was not appealed and is 
final.  38 U.S.C.A § 7105(c) (West 2002 & Supp. 2007).  The 
veteran filed to reopen this claim on June 26, 2004.  By 
rating action of the RO dated December 2004, his claim was 
granted, and a disability rating of 10 percent was assigned 
effective as of the date of the reopened claim.  The 10 
percent was increased to 30 percent, also from the date of 
the reopened claim upon subsequent rating action in June 
2005.  

VA psychiatric examination conducted in October 2004 reflects 
that the veteran complained of sleep problems since leaving 
Vietnam.  He reported frequent waking up with nightmares and 
sweats.  He said that he only 3 to 4 hours per night.  He 
also reported a pattern of irritability, conflicts with 
others, and periods of anxiety and depression.  He was 
married (since 1972) and had 3 grown children.  His marriage 
was problematic in that he frequently was in conflict with 
his wife, primarily because of difficulties with his anger 
and temper.  He stated that his only friends were other 
Vietnam veterans.  Otherwise, he did not do much 
socialization.  He did not participate very much in leisure 
activities.  He had been able to hold jobs since the 
military.  The veteran was employed with the U.S. Postal 
Service since 1980.  At this time, he reported counseling at 
a private facility and said that he was taking an 
antidepressant to help him with his sleep problems.  

On mental status examination, the appellant demonstrated hat 
he was oriented, coherent, and his affect was generally 
appropriate.  The veteran reported a pattern of depression 
feelings and anxiety symptoms associated with intrusive 
recollections about Vietnam.  His thinking appeared to be 
generally logical and unimpaired.  He acknowledged suicidal 
and homicidal thoughts but was able to dismiss these 
thoughts.  His memory became agitated when discussing 
Vietnam.  The diagnosis was PTSD.  The veteran's GAF score 
was 55.  

In a statement received from the veteran in February 2005, he 
stated that his work effectiveness was failing.  It was more 
difficult to disguise his panic attacks which occurred every 
other day or so.  He also indicated that he tried to cover up 
his memory loss and other symptoms on the job.  

In a letter dated in August 2005, the veteran's wife 
discussed his anger problems.  She said that he had been a 
loner inside his marriage and family.  His children felt 
estranged from their father.  She also reported that he 
experienced nightmares and sleep disturbance which were so 
severe that they did not sleep in the same bed.  She said 
that he had suicidal thoughts often.  

In a letter dated in July 2006, the veteran's private 
counseling therapist stated that he first saw him at the 
center for ongoing counseling for PTSD in January 2004, and 
that his treatment had continued since that time.  During 
treatment, the veteran identified that he experienced 
recurrent, intrusive, and distressing thoughts about combat 
experiences on a daily basis.  He also had flashbacks several 
times per month and had nightmares about 3 times per week.  
The veteran was distressed by things that reminded him of war 
and avoided watching war movies or the news.  He had 
difficulty sleeping in that he was unable to fall asleep 
about twice per week.  He also awakened after only a few 
hours and then was unable to go back to sleep approximately 2 
times per week.  He reported that he became angry over 
meaningless issues.  He demonstrated little emotional 
response to significant events and had a limited range of 
emotional expression.  He was always on guard and complained 
of an exaggerated startle response.  

In September 2007, the veteran submitted a statement and an 
excerpt from a medical treatise.  He indicated that he was on 
two new medications for his PTSD, to include Paroxetine.  The 
treatise evidence reflects that this is an antidepressant.  

VA treatment records from June2007 through early 2008 show 
that the veteran's psychiatric complaints continued.  He 
underwent additional VA examination in April 2008.  At that 
time, he reported nonexistent intimacy with his wife and 
conflicted relationship with his son who lived at home.  He 
indicated that he had a good relationship with his two 
daughters.  He had become more socially isolated as the years 
passed, and he only spent time with his family or at work to 
the point where he was a workaholic.  He had no hobbies and 
preferred to stay home.  He was able to function at work 
because of the low expectations of his job and the 
affirmative aspect of working for the government.  

His psychiatric symptoms included sleep disturbance, 
irritability, outbursts of anger, difficulty concentrating, 
and hypervigilance.  He avoided activities, places, or people 
that aroused recollections of trauma.  He had markedly 
diminished interest or participation in significant 
activities and felt detachment or estrangement from others.  
He had a restricted range of affect and a sense of a 
foreshortened future.  

On mental status examination, the veteran was intact to 
person, place, and time.  He understood the outcome of 
behavior and was of average intelligence.  He did not have 
obsessive/ritualistic behavior, panic attacks, or homicidal 
thoughts.  He had the plan of shooing himself in the head or 
overdosing on medication but chose not to do so because of 
needing to be there for his family financially.  He had no 
episodes of violence.  He was able to maintain minimum 
personal hygiene and did not have any problems with 
activities of daily living.  His  memory (recent, remote, and 
immediate) was normal.  The veteran's PTSD was described the 
examiner as chronic and moderate.  His GAF score was 51.  

At the September 2008 personal hearing, the veteran testified 
in support of his claim.  His reiterated that his psychiatric 
symptoms included social isolation, anger, irritability, 
sleep disturbance, and problems with intimacy with his wife 
and children.  He said that he often sat in a room looking 
out through the window and that he always slept with his 
bedroom door open as he always had to be able to see what was 
going on.  He was unable to get along with others and had bad 
relationships with the people he worked with.  He went to 
group therapy every week and saw his counselor every other 
week.  

Analysis

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD, from June 26, 2004, to 
April 25, 2008

The evidence of record supports a grant of an increased 
disability rating for the veteran's service-connected PTSD to 
a 50 percent disability rating, but no more, effective from 
June 26, 2004, to April 25, 2008.  The evidence of record 
reveals that since the veteran filed his claim for reopening 
of his claim for service connection for PTSD in 2004 that his 
symptoms have been at essentially the same disability level.  
His primary symptom is frequent nightmares of his military 
experiences along with sleep disturbance, anger, and 
irritability.  He also has some depression and anxiety, while 
he has been able to suppress them, he has had thoughts of 
suicide.  However, the evidence of record reveals that during 
this period of time, the veteran was able to maintain 
employment.  The medical evidence of record reveals that 
since service connection was granted, the veteran's 
disability resulting from his PTSD most nearly approximates 
the criteria as contemplated by a 50 percent disability 
rating.  Accordingly, an increased rating of 50 percent, and 
not in excess thereof, is granted for the veteran's service-
connected PTSD for the period of time from June 25, 2004, to 
April 25, 2008.  

Entitlement to a disability rating in excess of 50 percent 
for PTSD 
from April 25, 2008.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 50 percent for the period 
of time from April 25, 2008.  The evidence of record clearly 
shows that the veteran was gainfully employed and that while 
he had symptoms of PTSD, such symptoms did not interfere with 
routine activities.  There is no evidence showing that, prior 
to June 25, 2004, the veteran's PTSD resulted in such severe 
occupational or social impairment as to meet the criteria to 
warrant the assignment of a disability rating in excess of 50 
percent.

Final Considerations as to Both Claims

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt in making the determinations 
above.  38 C.F.R. § 3.102 (2008).  Also considered was 
referral of the case for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no 
basis for further action on this question as there are no 
circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  

ORDER

An increased initial disability rating of 50 percent, but no 
more, for the period from June 25, 2004, to April 25, 2008, 
is granted.  

An initial disability rating in excess of 50 percent from 
April 25, 2008, is denied.  


REMAND

As to the issue of whether new and material evidence has been 
received for an earlier effective date for PTSD based on CUE, 
the veteran's service representative statements in an August 
2008 informal hearing presentation and the veteran's 
testimony at a September 2008 hearing have been interpreted 
as a timely notice of disagreement with the January 2008 
rating decision denial of record.  

A statement of the case (SOC) has not been sent to the 
veteran regarding this issue.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue an SOC the Board 
remanded the matter for issuance of an SOC.  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of an SOC, so that 
the veteran may have the opportunity to 
complete an appeal on the issue of 
whether the January 2008 rating 
decision which determined that new and 
material evidence had not been received 
for an earlier effective date for PTSD 
involved CUE (if he so desires) by 
filing a timely substantive appeal.  If 
a timely substantive appeal is not 
filed, the appeal is not completed and 
the RO should close the appeal as to 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


